Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,035,320 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 16-21, 25-28, 35, 37, 41 and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmed (US Patent No. 7,948,189) in view of Walters et al (US Publication No. 2007/0085702) hereinafter referred to as Walter and further in view of Corson et al (US Patent No. 8427426), hereinafter referred to as Corson.
In addition to Corson, Planter et al (US Patent No. 5,701,117) also teaches occupancy detector utilizing at least one of ambient temperature sensor or an ambient sound sensor (Abstract and column 3, lines 48-59, wherein Planter teaches utilizing infrared (temperature) sensors and sound sensors).  
With respect to claim 12, Ahmed teaches a lighting system comprising: a plurality of illuminators (Figure 1, elements 112 and Figure 2, element 112), each being coupled to an occupancy sensor and  an ambient condition sensor (2:4-8 and 2:61-65 and Figure 1, elements 12 and 30, wherein each illuminator is coupled/linked wirelessly to  occupancy and ambient light sensors 12) and wherein the plurality of illuminators is configured to: communicate with each other and one or more other devices via an illumination control network (2:61-65, 3:55-59 and 4:35-39, wherein illuminators can communicate via building network 26, in addition the illuminators can also communicate with other devices such as sensors/microsystems and central data processor 18); analyze occupancy sensor data from the occupancy sensor to provide an indication of detected occupancy for a space (1:59-63 and 2:4-8); and adjust a light output of one or more light source based on commands received via the illumination control network (3:15-21, 3:55-59 and 4:35-39); and a gateway (Figure 1, element 18) configured to: receive data from one or more of the plurality of illuminators via the illumination control network (3:59-62), wherein the data includes the indication of detected occupancy for the space and ambient condition data from each ambient condition sensor (4:32-39). 
Ahmed, however does not explicitly disclose that an ambient condition sensor is at least one of ambient temperature sensor or an ambient sound sensor. 
On the other hand, Corson teaches remote input device which utilizes sensors such as a sound sensor to assess location of a user (25:49-60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize sound sensor taught by Carson, as the ambient condition sensor taught by Ahmed, in order to accurately read occupancy conditions and minimize false positive readings caused by unintentional changes in an environment. 
Furthermore, Ahmed teaches at least the indication of detected occupancy for the space and the ambient condition data (4:25-39 and 4:60-64, wherein information/indication about the occupancy and ambient conditions is generated) however does not explicitly teach that the light source is LED and that the at least the indication of detected occupancy for the space and the ambient condition data is provided to a network device outside of the illumination control network via an additional network.
On the other hand, Walter teaches light source being LED (paragraph [0156]) and  providing information to a network device outside of the illumination control network via an additional network (paragraphs [0035] and [0036], wherein gateway 106 can connect to the outside network device 108a, 108b and 110, wherein owner/operator corresponds to the outside network device and the additional network could correspond to the Internet or private communication means such as utility owned lines).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve Ahmed’s illumination system by including an additional network to connect and communicate data with a device outside the illuminator network as taught by Walters, in order to extend the ability to control, notify and supervise  the lighting remotely. 

With respect to claim 16, Walters further teaches the lighting system of claim 12 wherein the data from the one or more of the plurality of illuminators includes operational information about the one or more of the plurality of illuminators (paragraphs [0072] and [0073], wherein status information about the illuminators can be measured and communicated).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to also include illuminator’s status data in Ahmed’s information which is being communicated among network devices, as taught by Walters, to improve system’s functionality by facilitating managing and detecting faulty illuminators. 

With respect to claim 17, Ahmed teaches the lighting system wherein the gateway is further configured to: receive one or more commands from the network device, the one or more commands including instructions for adjusting the light output of the one or more LEDs in the LED light source of at least one of the plurality of illuminators (Figure 3 and 8:33-44); and provide the one or more commands to the at least one of the plurality of illuminators (4:32-39).

With respect to claim 18, Walters further teaches the lighting system wherein providing the one or more commands to the at least one of the plurality of illuminators comprises indirectly providing the one or more commands to the at least one of the plurality of illuminators via at least another one of the plurality of illuminators (paragraph [0047] and Figure 1, elements 112, wherein in order to communicate command to the entire group of illuminators in network 102a and 102b, at least some commands would need to be sent via other nodes because master control 114 is not directly connected to all the nodes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an option of indirect communication from control station/gateway as taught by Walters, in Ahmed communication system in order to allow for alternate routing in case of technical issues. It is important to note that even though Ahmed does not explicitly discuss indirect command forwarding, nevertheless he teaches communication system wherein each controller can communicate with other illuminators in order to send commands or sensor data (3:55-59).  

With respect to claim 19, Ahmed teaches the lighting system wherein the network device comprises a heating, ventilation, and air conditioning (HVAC) system device (4:54-59).

With respect to claim 20, Walters teaches the lighting system wherein the additional network is at least one of a building management system network or the Internet (paragraph [0045]).

With respect to claim 21, Ahmed teaches a lighting system comprising: e a plurality of illuminators (Figure 1, elements 112 and Figure 2, element 112), each being coupled to an occupancy sensor and an ambient condition sensor (2:4-8 and 2:61-65 and Figure 1, elements 12 and 30, wherein each illuminator is coupled/linked wirelessly to  occupancy and ambient light sensors 12) and configured to: communicate with each other and one or more other devices via an illumination control network (2:61-65, 3:55-59 and 4:35-39, wherein illuminators can communicate via building network 26, in addition the illuminators can also communicate with other devices such as sensors/microsystems and central data processor 18); analyze occupancy sensor data from the occupancy sensor to provide an indication of detected occupancy for a space (1:59-63 and 2:4-8); and adjust a light output of one or more light source based on commands received via the illumination control network (3:15-21, 3:55-59 and 4:35-39); and a gateway (Figure 1, element 18) configured to: receive data from one or more of the plurality of illuminators via the illumination control network (3:59-62), wherein the data includes the indication of detected occupancy for the space and ambient condition data from each ambient condition sensor (4:32-39). 
Ahmed, however does not explicitly disclose that an ambient condition sensor is at least one of ambient temperature sensor or an ambient sound sensor. 
On the other hand, Corson teaches remote input device which utilizes sensors such as a sound sensor to assess location of a user (25:49-60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize sound sensor taught by Carson, as the ambient condition sensor taught by Ahmed, in order to accurately read occupancy conditions and minimize false positive readings caused by unintentional changes in an environment. 
Furthermore, Ahmed teaches at least the indication of detected occupancy for the space and the ambient condition data (4:25-39 and 4:60-64, wherein information/indication about the occupancy and ambient conditions is generated) however does not explicitly teach the light source is LED and providing a command to a network device via a building management system network outside the illumination control network based at least in part on the indication of detected occupancy for the space and the ambient condition data.
On the other hand, Walter teaches light source being LED (paragraph [0156]) and providing a command to a network device via a building management system network outside the illumination control network based at least in part on the indication of detected occupancy for the space and the ambient condition data (paragraphs [0029], wherein network connecting owner operator management 108 and network operation center are outside system networks and paragraphs [0068]-[0070] and [0121], wherein sensor data can be forwarded to network manager 106 and operator 108 and paragraph [0046], wherein operator can send commands to the illuminators and adjust light output).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve Ahmed’s illumination system by including an additional network to connect and communicate data with a device outside the illuminator network as taught by Walters, in order to extend the ability to control, notify and supervise the lighting remotely.  

With respect to claim 25, Walters teaches the lighting system wherein the data from the one or more of the plurality of illuminators includes operational information about the one or more of the plurality of illuminators (paragraphs [0072] and [0073], wherein status information about the illuminators can be measured and communicated).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to also include illuminator’s status data in Ahmed’s information which is being communicated among network devices, as taught by Walters, in order to improve system’s functionality by facilitating managing and detecting faulty illuminators.

With respect to claim 26, Ahmed teaches the lighting system wherein the gateway is further configured to: e receive one or more commands from the network device, the one or more commands including instructions for adjusting the light output of the one or more LEDs in the LED light source of at least one of the plurality of illuminators (Figure 3 and 8:33-44); and provide the one or more commands to the at least one of the plurality of illuminators (4:32-39).

With respect to claim 27, Walters teaches the lighting system wherein providing the one or more commands to the at least one of the plurality of illuminators comprises indirectly providing the one or more commands to the at least one of the plurality of illuminators via at least another one of the plurality of illuminators (paragraph [0047] and Figure 1, elements 112, wherein in order to communicate command to the entire group of illuminators in network 102a and 102b, at least some commands would need to be sent via other nodes because master control 114 is not directly connected to all the nodes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an option of indirect communication from control station/gateway as taught by Walters, in Ahmed communication system in order to allow for alternate routing in case of technical issues. It is important to note that even though Ahmed does not explicitly discuss indirect command forwarding, nevertheless he teaches communication system wherein each controller can communicate with other illuminators in order to send commands or sensor data (3:55-59).  

With respect to claim 28, Walters teaches the lighting system wherein the gateway is further configured to provide at least a portion of the data from the one or more of the plurality of illuminators to a building management system via the building management system network. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have ability in Ahmed’s illumination system, to forward information about conditions in a building to the outside management system as taught by Walters, in order to robustly and conveniently (i.e. not requiring a supervisor to be on site) control and maintain conditions in the building.
With respect to claim 35, Ahmed teaches the lighting wherein adjusting the light output of the one or more light source comprises adjusting at least one of a brightness (12:38-42), a color, or a power consumption of the one or more light source. Additionally, Walters teaches using LEDs (paragraph [0156]).   
With respect to claim 37, Walters teaches the lighting system wherein each of the plurality of illuminators is an LED illuminator (paragraph [0156]). 
With respect to claim 44, Walters further teaches the lighting system wherein the gateway is further coupled to a security control system; and the gateway is further configured to provide at least the indication of detected occupancy for the space to the security control system via an additional network (paragraph [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve Ahmed’s illumination system by adding ability to forward information about conditions in a building to the outside management system and security system as taught by Walters, in order to robustly and conveniently (i.e. not requiring a supervisor to be on site) control and maintain conditions in the building.

With respect to claim 45, Walters teaches the lighting system further coupled to a building management system; and the gateway being further configured to provide at least the indication of detected occupancy for the space to the building management system via the building management system network (paragraphs [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve Ahmed’s illumination system by adding ability to forward information about conditions in a building to the outside management system and security system as taught by Walters, in order to robustly and conveniently (i.e. not requiring a supervisor to be on site) control and maintain conditions in the building.

With respect to claims 41 and 43, Walters and Ahmed teach all the limitations disclosed in claims 12 and 21 respectively, however they do not specifically recite that the plurality of different sensors comprises a sound sensor or an infrared sensor. 
On the other hand, Corson teaches remote input device which utilizes sensors such as a sound sensor to assess location of a user (25:49-60).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize sound sensor taught by Corson in Walter’s illumination network to accurately evaluate occupancy state in a specified space to make most accurate and proper adjustments to the light output. 
With respect to claims 46 and 47, Ahmed teaches a system wherein each of the plurality of illuminators comprises a corresponding occupancy sensor (2:4-8 and 2:61-65 and Figure 1, elements 12 and 30, wherein each illuminator is coupled/linked wirelessly to occupancy and ambient light sensors 12) and Corson teaches at least one of a corresponding ambient temperature sensor or a corresponding ambient sound sensor (25:49-60). 


Response to Arguments
Patent Owner’s argument: On page 7 of the remarks filed on April 4th, 2022, the Applicant contends “Claim 12 is amended to recite, among other features, “a plurality of illuminators, each being coupled to an occupancy sensor and at least one of an ambient temperature sensor or an ambient sound sensor” and a gateway configured to “receive data from one or more of the plurality of illuminators via the illumination control network, wherein the data includes the indication of detected occupancy for the space and ambient condition data from each of the at least one of the ambient temperature sensors or the ambient sound sensors.” The combination of Ahmed and Walters does not teach or suggest these features”.

Examiner’s Response: The Examiner agrees that Ahmed and Walters do not explicitly recite temperature or sound sensors, however as explained in the rejection above both Corson and Planter teach those features. The Examiner would like to note that the amended claims have been rejected in view of Ahmed, Walters and Corson, and Corson’s reference has been relied upon to teach sound/temperature sensor. Accordingly, even if Ahmed and Walters do not teach this feature, the raised rejection is proper because Corson teaches this limitation. Consequently, the Examiner maintains that the rejection recited above are proper.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M. LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 	
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992